TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00024-CR



                                 Steven Anthony Roe, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 13-0686-K277, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                             MEMORANDUM OPINION

                A jury convicted appellant Steven Anthony Roe of aggravated assault with a deadly

weapon and aggravated sexual assault. See Tex. Penal Code §§ 22.02, 22.021. After appellant

pleaded true to an enhancement paragraph alleging a prior felony conviction, the jury assessed

punishment for both offenses at life imprisonment to run concurrently. See Tex. Penal Code

§§ 12.32, 12.42.

                Appellant’s court-appointed attorney filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81-82 (1988).
                Counsel has certified to this Court that she provided a copy of the motion and brief

to appellant, advised appellant of his right to examine the appellate record and file a pro se response,

and supplied appellant with a form motion for pro se access to the appellate record along with a

mailing address for this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014);

see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We have not received a pro se brief

from appellant.

                We conducted an independent review of the record, including appellate counsel’s

brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record

presents no arguably meritorious grounds for review and that the appeal is frivolous.

                Counsel’s motion to withdraw is granted. The judgments of conviction are affirmed.



                                                        _______________________________
                                                        Cindy Olson Bourland, Justice
Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: January 8, 2016

Do Not Publish




                                                   2